DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 09/08/2020. 
Claims 1-24 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-6 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “. . . whether a relay is likely to be within a coverage area of a second base station, etc.”, as recited in claims 1 and 19,  is indefinite because the term “likely” is not assertive and further not bounded by  certain limits, and therefore rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d). In other words, a certain parameter limit or range needs to be evaluated in order to determine whether the relay is, or is not, in the indicated coverage area.

Dependent claims 2-6 and 20-24 are rejecting for the same based on being dependent on one of base claims 1 or 19, and further because none of the claims cures the identified deficiencies of the corresponding base claims 1 or 19.
Further, dependent claims 3 and 21 recite “wherein path information of the relay for a future time window may be determined from a past trajectory of the relay”. The phrase "may be" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are actual part of the claimed invention.  See MPEP § 2173.05(d).

The limitation “connecting the relay to the second base station at least partially based on the handover decision determined to be positive”, as recited in claims 7 and 13is indefinite because it is unclear how and/or which entity connects the relay to the second bae station. The claims appears to be directed to the relay device, which determines, or receives, a handover decision. However, the claim does not expressly recites whether the relay is connecting itself, for example, to the second base station. That is, does the relay performs autonomous handover to the second base station, or does the first base station instructs the relay to hand over and connect to the second base station,  or does the second base station invites the relay to join and connect to the second base station, etc. MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." In the present claims, the indicated limitation may be broadly and reasonably interpreted as explained above. Note that each of the explained interpretation requires different and/or mutual processes, which may further raise the question of enablement and/or written description requirements.

Further, dependent claim 15 recite “wherein path information of the relay for a future time window may be determined from a past trajectory of the relay”. The phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are actual part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-3, 6-7, 9, 11-15, 18-21 and  24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chai; Li (US 2012/0155377 A1), hereinafter (“Chai”).

Chai discloses a method of a wireless communication, comprising:
determining, by a first base station, a handover decision is one of positive or negative, wherein the handover decision is determined to be positive at least partially based on path information of a relay for a future time indicating whether a relay is likely to be within a coverage area of a second base station (par. 0035, During moving of the relay device, the route track of the relay device and the time point when the train arrives at a specific place are fixed. Therefore, the route track during moving of the relay device, the time point when the train arrives at a specific place, or history information of the handover of the relay device is regarded as a trigger condition for obtaining the pre-configured parameter, so as to ensure that the pre-configuration for the handover is completed before the relay device is handed over from the source DeNB to the target DeNB, etc.; also see par. 0044, the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance. And then a corresponding pre-configured parameter may be obtained according to the auxiliary information. The pre-configured parameter may include at least one of target cell frequency information, target cell bandwidth information, a TAI, MBSFN of a target cell, PCI information of the target cell, and PLMN identifier information; further see par. 0150, The route track of the relay device and the time point when the train arrives at a specific place are fixed. Therefore, during moving of the relay device, the source DeNB may determine, according to the route track of the relay device, the time point 
connecting the relay to the second base station at least partially based on the handover decision determined to be positive (par. 0044, the relay device performs pre-configuration for the handover according to the target cell frequency information, the target cell bandwidth information, the TAI, the MBSFN subframe configuration information of the target cell, the PCI information of the target cell, and the PLMN identifier information, so as to facilitate the subsequent handover from the source DeNB to the target DeNB; also see par. 0074, sending, by the source DeNB, a handover command activation message to the relay device after the source DeNB sends a handover request message carrying the pre-configured parameter to the target DeNB and receives the handover request acknowledge message fed back by the target DeNB; and activating, by the relay device, the pre-configured parameter according to the handover command activation message, and performing the handover from the source DeNB to the target DeNB). 

Claim 2
Chai further discloses [T]he method of claim 1, wherein the path information is received by the first base station from the relay connected to the first base station. (par. 0044, the relay device may report at least one kind of parameter of a current location 

Claim 3
Chai further disclose [T]he method of claim 1, wherein path information of the relay for a future time window may be determined from a past trajectory of the relay. (fig.1 and par. 0044, the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance, etc.; also see par. 0150,  The route track of the relay device and the time point when the train arrives at a specific place are fixed. Therefore, during moving of the relay device, the source DeNB may determine, according to the route track of the relay device, the time point information, or the history information of the relay device, a next target DeNB to which the relay device is to be handed over, and notifies the next target DeNB to which the relay device needs to be handed over of the uplink physical information used for the relay device to access the source DeNB, when the preset trigger condition is satisfied, i.e., a preset time point is reached).



Chai further discloses [T]he method of claim 1, further comprising periodically receiving the path information from the relay wherein the path information comprises a trajectory of the relay indicating a location of the relay for a future time window. (par. 0044, the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance, etc.; also see par. 0150, The route track of the relay device and the time point when the train arrives at a specific place are fixed. Therefore, during moving of the relay device, the source DeNB may determine, according to the route track of the relay device, the time point information, or the history information of the relay device, a next target DeNB to which the relay device is to be handed over, etc.).

Claim 7
Chang discloses a method of wireless communication, comprising:
determining, by a relay, a handover decision is one of positive or negative, wherein the handover decision is determined to be positive at least partially based on one of a signal strength of a first base station is below a strength threshold, load information of the first base station is above a load threshold, a signal strength of a second base station is above the strength threshold, load information of the second base station is below the load threshold, or future path information for the relay indicates the relay will be within a coverage area of the second base station (par. 0035, During moving of the relay device, the time point when the train arrives at a specific place, or history information of the handover of the relay device is regarded as a trigger condition for obtaining the pre-configured parameter, so as to ensure that the pre-configuration for the handover is completed before the relay device is handed over from the source DeNB to the target DeNB, etc.; also see par. 0044, the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance. And then a corresponding pre-configured parameter may be obtained according to the auxiliary information. The pre-configured parameter may include at least one of target cell frequency information, target cell bandwidth information, a TAI, MBSFN of a target cell, PCI information of the target cell, and PLMN identifier information); and 
connecting the relay to the second base station at least partially based on the handover decision determined to be positive (par. 0044, the relay device performs pre-configuration for the handover according to the target cell frequency information, the target cell bandwidth information, the TAI, the MBSFN subframe configuration information of the target cell, the PCI information of the target cell, and the PLMN identifier information, so as to facilitate the subsequent handover from the source DeNB to the target DeNB; also see par. 0074, sending, by the source DeNB, a handover command activation message to the relay device after the source DeNB sends a handover request message carrying the pre-configured parameter to the target DeNB and receives the 

Claim 9
Chai further disclose  [T]he method of claim 7, wherein the coverage area of the first base station and the coverage area of the second base station are preconfigured in the relay. ( par. 0044, the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance). 

Claim 11
Chai further discloses [The method of claim 7, wherein the future path of the relay is received from the relay and the coverage area of base stations covering the relay's future path. (par. 0044, the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance, etc.).


Chai further discloses [T]he method of claim 7, further comprising disconnecting the relay from the first base station after connecting the relay to the second base station. (fig.2, step 215: Source DeNB release resources after handing over the relay device to the target DeNB).

Claim 13
Chai discloses a method of wireless communication comprising: receiving a handover decision from a first base station, the handover decision determined to be one of positive or negative, wherein the handover decision is determined to be positive at least partially based on path information of a relay for a future time indicating the relay will be within a coverage area of a second base station (par. 0044, the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance. And then a corresponding pre-configured parameter may be obtained according to the auxiliary information. The pre-configured parameter may include at least one of target cell frequency information, target cell bandwidth information, a TAI, MBSFN of a target cell, PCI information of the target cell, and PLMN identifier information, etc.; also see par. 0150, The route track of the relay device and the time point when the train arrives at a specific place are fixed. Therefore, during moving of the relay device, the source DeNB may determine, according to the route track of the relay device, the time point information, or the history information of the 
connecting the relay to the second base station at least partially based on the received handover decision being positive (par. 0044, the relay device performs pre-configuration for the handover according to the target cell frequency information, the target cell bandwidth information, the TAI, the MBSFN subframe configuration information of the target cell, the PCI information of the target cell, and the PLMN identifier information, so as to facilitate the subsequent handover from the source DeNB to the target DeNB; also see par. 0074, sending, by the source DeNB, a handover command activation message to the relay device after the source DeNB sends a handover request message carrying the pre-configured parameter to the target DeNB and receives the handover request acknowledge message fed back by the target DeNB; and activating, by the relay device, the pre-configured parameter according to the handover command activation message, and performing the handover from the source DeNB to the target DeNB).

Claim 14
Chai further discloses [T]he method of claim 13, wherein the path information is transmitted to the first base station connected to the relay. (par. 0044, the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance. And then a 

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 18
The claim is rejected using the same grounds and motivation used for rejecting claim 6 above.

Claim 19
The claim represent the apparatus, e.g. base station or relay device, recited in and performing the method of claims 1 or 7. The claim is therefore rejected using the same grounds used for rejecting claims 1 or 7 above. Chai further discloses a base station or rely comprising at least one processor and memory as recited in the claim. See figs. 8-9 and 11 and associated text, handover module 13, determining module 15, and configuring module 17, all inherently comprising processors and memories as recited in the claim.

Claim 20
The claim is rejected using the same grounds used for rejecting claim 2 above.  



The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 24
The claim is rejected using the same grounds and motivation used for rejecting claim 6 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 4-5, 16-17 and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Moore; I. Andrew (US 6,377,210 B1), hereinafter (“Moore”).

Claim 4
The feature [The method of claim 3, further comprising periodically receiving a current location of the relay, form the relay, and determining the relay's past trajectory based on the received current locations.] is obvious in view of the teaching of Chai and further in view of the teachings of Moore.
In particular, Chai discloses:     the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance, etc., and then a corresponding pre-configured parameter may be obtained according to the auxiliary information. The pre-configured parameter may include at least one of target cell frequency information, target cell bandwidth information, a TAI, MBSFN of a target cell, PCI information of the target cell, and PLMN identifier information; also see par. 0150, The route track of the relay device and the time point when the train arrives at a specific place are fixed. Therefore, during moving of the relay device, the source DeNB may determine, according to the route track of the relay device, the time point information, or the history information of the relay device, a next target DeNB to which the relay device is to be handed over). 
the position information from the mobile object is stored by the datacenter in the mobile object location database at successive time intervals. The datacenter is capable of accessing the stored position information and calculating and transmitting a data description of a historic path of movement of the mobile object over a predetermined time interval, optionally along with the speed of movement of the mobile object at selected locations along such path of movement, etc. (see col.2, ln. 20-57). Moore further discloses the mobile computer 17 sends a location message along with input sensor data from the equipment sensors and controls 13 and driver console messages from the driver console 15 to the data radio modem 12B. These messages are timed stamped with the GPS time and sent to the datacenter 20 on a preprogrammed reporting frequency. The frequency can be based on the time since the last report, the distance traveled since the last report, a request from the datacenter 20, a change in the status of a sensor 13 or input from the driver console 15. See col.5, ln.45-58,


Claim 5
The feature [The method of claim 1, further comprising periodically requesting, by the first base station, a current location of the relay, and determining the relay's past trajectory based on the received current locations.] is obvious in view of the teaching of Chai and further in view of the teachings of Moore.
In particular, Chai discloses:     the relay device may report at least one kind of parameter of a current location information, current speed information, current time point information, current frequency information, PCI information, and history record information of the relay device, when the distance between the relay device and the target DeNB is shorter than a preset distance, etc., and then a corresponding pre-configured parameter may be obtained according to the auxiliary information. The pre-configured parameter may include at least one of target cell frequency information, target cell bandwidth information, a TAI, MBSFN of a target cell, PCI information of the target cell, and PLMN identifier information; also see par. 0150, The route track of the relay device and the time point when the train arrives at a specific place are fixed. Therefore, during moving of the relay device, the source DeNB may determine, according to the route track of the relay device, the time point information, or the history information of the relay device, a next target DeNB to which the relay device is to be handed over). That is, periodically, e.g. certain times, sending time information, for example, to the source base station and the source base station determines the target base station based on the fixed trajectory).
On the other hand, Moore discloses automatic mobile object locator apparatus and method provides position information and map data to user terminal equipment through a data communication network, wherein Moore specially discloses the mobile object locator apparatus includes a datacenter, a mobile object including a receiver for receiving global positioning system signals from a global positioning system and calculating the position of the mobile object, a transmitter in communication with the mobile object for transmitting the position information of the mobile object to a network, including a wireless communication portion, for receiving the position information from the transmitter and for transmitting the position information to the datacenter. The datacenter stores the position information in a user specific mobile object location database for all mobile objects of one user, etc., the position information from the mobile object is stored by the datacenter in the mobile object location database at successive time intervals. The datacenter is capable of accessing the stored position information and calculating and transmitting a data description of a historic path of movement of the mobile object over a predetermined time interval, optionally along with the speed of movement of the mobile object at selected locations along such path of movement, etc. (See col.2, ln. 20-57). Moore further discloses the mobile computer 17 sends a location message along with input sensor data The frequency can be based on the time since the last report, the distance traveled since the last report, a request from the datacenter 20, a change in the status of a sensor 13 or input from the driver console 15. See col.5, ln.45-58.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing g date of the present invention to configure the base station of Chai to request position information from the relay, and to generate the fixed path of the relay based on said position information, as taught by Moore, so as to provide a GPS based vehicle locating system which provides multiple bits of information concerning each monitored vehicle at a low cost in terms of use, system equipment, installation, etc., as suggested by Moore. See Moore, col.1 ln. 58 to col.2, ln. 18.

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 17
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.



The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 23
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Hahn, et al.  (US 2013/0322325 A1), hereinafter (“Hahn”).

Chai discloses the route track during moving of the relay device, the time point when the train arrives at a specific place, or history information of the handover of the relay device is regarded as a trigger condition for obtaining the pre-configured parameter, so as to ensure that the pre-configuration for the handover is completed before the relay device is handed over from the source DeNB to the target DeNB (par. 0035). Chai further discloses after receiving the handover request message and performing admission control, the target DeNB returns a handover request acknowledge message to the source DeNB (see fig.3 and par. 0091), i.e. admission decision may be based on load conditions and/or resource availability.
Chai does not expressly discloses [T]he method of claim 7, wherein the load information of the first base station is broadcast by the first base station to the relay and 
However in the same field of endeavor, Hahn discloses method and apparatus for performing a handover procedure in a wireless communication system including a mobile relay node, wherein Hahn specifically discloses the network decides the movement of each UE toward a new cell. The network triggers the handover procedure based on the radio conditions and load (see par. 0047) Hahn further discloses the source eNB configures the UE measurement procedures according to the area restriction information, and transmits a measurement control message to the UE through L3 signaling. Measurements provided by the source eNB may assist the function controlling the UE's connection mobility. Meanwhile, the packet data is exchanged between the UE and the source eNB, or between the source eNB and the serving gateway. The UE transmits measurement reports by the rules set by i.e. system information, specification etc., to the source eNB through L3 signaling. The source eNB makes handover decision based on the measurement reports and radio resource management (RRM) information, etc. (see pars. 0082-0084)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to obtain and consider the load condition and/or radio resource availability of the target base station, as taught by Hahn, so as to accurately determine a handover target base station and thereby to increase the handover success probability, as suggested by Hahn above.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of Garg, et al.  (US 2015/0098387 A1), hereinafter (“Garg”).

The feature [The method of claim 7, wherein the coverage area of the first base station and the coverage area of the second base station are determined respectively based on the signal strength of the first base station and the signal strength of the second base station while having travelled along the same trajectory previously.] is implicit in Chai or at least obvious in view of the teachings of Garg.
In particular, Chai discloses:  the route track during moving of the relay device, the time point when the train arrives at a specific place, or history information of the handover of the relay device is regarded as a trigger condition for obtaining the pre-configured parameter, so as to ensure that the pre-configuration for the handover is completed before the relay device is handed over from the source DeNB to the target DeNB.  (See par. 0035). That is, determine where handovers were performed in the past based on implicit signal measurements/service area change per the received history information of the handover).  
Further, in the same field of endeavor, Garg discloses a heuristic approach to configuration and/or planning for wireless networks, wherein statistics relating to mobile device cell usage are collected and monitored, etc. (abstract; also see par. 0019, handovers that occur as a result of a predictable commute, predictable train route schedule, or other handovers may also be predicted, etc.). Garg specifically discloses: for handling one or more coverage areas, each coverage area is divided into observation grids. The size of each grid may be uniform, can depend upon user entered parameters, 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Chai by including provisions for 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Chang, et al. (US 2013/0303081 A1). See figs.1A/1B and par. 0028, . . such a system can be implemented to provide information regarding the position of the train. In some situations where the base stations manage the handovers, the position information may be provided directly to the base stations. For the examples discussed herein, however, the position information is received at the network controller 110 and the position trigger generated based on the position information. The position trigger is provided to the base stations to initiate the transition procedure. The controller 110 provides the position trigger to the source base station (first base station 106) where the position trigger indicates when to initiate transition of the mobile relay from the source base station to the target base station. Accordingly, the source base station triggers the transition of the mobile relay to the target base station in response to receipt of the position trigger. As mentioned above, however, the position information may be provided directly from the position monitor 138 to the base stations. In such a situation, the source 
Therefore, Chang, et al. at least reads on the limitations in all of the present independent claims.
Faerber, et al. (US 2013/0337811 A1). See par. 0093, the first base station and relay node group receives capability information from a plurality of base stations having cell areas which are located along the determined movement path of the moving relay node group 20. That is, the first base station 2 and relay node group 20 receive the capability information from the base stations which the moving relay node will travel through. In this way, capability information for base stations of a series of subsequent handovers can be received and stored in memory. Furthermore the processor 32 of the control apparatus 6 and/or the control apparatus 13, 14 can determine the time and location of a plurality of subsequent handovers and provide for network optimization. The capability information of a plurality of second base stations can be received at the first base station 2 and at the relay node group 20 via a single target base station, for example the next target base station. The series of subsequent target base stations can send the capability information to the next target base station 3 via the X2 communication link. This means that handover overhead and capacity loss can be reduced because the time estimated for handover can be taken into account.
Therefore, Faerber, et al. also reads at least on the limitations in all of the present independent claims.
Ryu, et al. (US 2019/0159102 A1). See par. 0069, Examples may include train or subway environments, or highways or canals where UE movement is essentially limited 
Therefore, Ryu, et al. at least reads on the limitations in present independent claims 7 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641